Exhibit 10.2

EXHIBIT D

CONFIDENTIAL

COMMUTATION AGREEMENT1

THIS COMMUTATION AGREEMENT (this “Agreement”) is made as of June 7, 2010 by and
among the Policy Beneficiary identified on the signature page hereof (the
“Policy Beneficiary”), Ambac Credit Products, LLC (“ACP”) and Ambac Assurance
Corporation (“AAC”).

Reference is hereby made to [that] [those] certain financial guaranty insurance
polic[y][ies] listed on Schedule 1 hereto ([collectively,] the “Polic[y][ies]”),
issued by AAC in connection with the corresponding transaction[s] listed on
Schedule 1 hereto (such listed corresponding transaction[s, collectively], the
“Commuted Swap Transaction[s]”) between ACP and the Policy Beneficiary.
Capitalized terms used and not otherwise defined herein have the meanings set
forth in the Settlement Agreement (the “Settlement Agreement”) dated as of
June 7, 2010 among AAC, ACP and Ambac Financial Group, Inc., on the one hand,
and certain beneficiaries of financial guaranty insurance policies issued by
AAC, including the Policy Beneficiary, on the other hand.

WHEREAS, the parties have engaged in good faith, arm’s length negotiations to
settle the parties’ respective rights and obligations related to the
Polic[y][ies] and the Commuted Swap Transaction[s];

WHEREAS, the Policy Beneficiary and ACP have agreed to terminate the Commuted
Swap Transaction[s] and each of their respective obligations thereunder subject
to the terms hereof; and

[WHEREAS, the Policy Beneficiary and AAC have each agreed to terminate the
Polic[y][ies] only in respect of the Commuted Swap Transaction[s], subject to
the terms hereof.]2

 

1 [Note: With respect to any Commuted Swap Transaction where a Commuting Policy
Beneficiary is not a party thereto but an indirect beneficiary thereof, the
related Commutation Agreement shall differ from this form to the extent
necessary to release and discharge the liabilities of ACP and AAC thereunder,
whether through novation or otherwise.]

2 [Insert if relevant.]

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

ARTICLE 1

TERMINATION OF COMMUTED SWAP TRANSACTION[S]

Section 1.01. Each party hereto hereby agrees that, from and after the execution
of this Agreement by each of the parties hereto and the receipt by the Policy
Beneficiary of the cash payment and, if applicable, AAC Surplus Notes referred
to in Section 1.02 hereof concurrently with the Closing under the Settlement
Agreement (the “Effective Time”) and in any event subject to Section 3.01
hereof:

(a) the Commuted Swap Transaction[s] shall be terminated in full and be of no
further force or effect and except as provided in Section 1.02 hereof, no party
hereto shall have any claims for payment of amounts under the terminated
Commuted Swap Transaction[s];

(b) with respect to each Commuted Swap Transaction, the related ISDA Master
Agreement, Schedules and Confirmations, control rights agreements, voting
agreements, and other contracts and agreements between AAC or ACP, on the one
hand, and the Policy Beneficiary, on the other hand, constituting such Commuted
Swap Transaction, and any guaranty or other credit support issued to the Policy
Beneficiary by AAC or ACP, solely with respect to such Commuted Swap
Transaction, shall be terminated in full and be of no further force or effect;

(c) except as provided in Section 1.02 hereof, no party hereto shall owe any
other party any termination payment or other amounts in connection with the
termination of the Commuted Swap Transaction[s]; and

(d) any requirement of notice of termination or delivery of any other document
required in connection with termination of the Commuted Swap Transaction[s] is
hereby waived by each party entitled to such notice or other document.

Section 1.02. In consideration of the termination of the Commuted Swap
Transaction[s] and the Policies as they relate solely to the Commuted Swap
Transaction[s] and of the other agreements of the Policy Beneficiary contained
herein, AAC hereby agrees to pay to the Policy Beneficiary at the Effective Time
the Commutation Consideration as follows:

(a) cash, in the amount specified on Annex A hereto as the “Settlement Amount,”
by wire transfer of immediately available funds to the account of the Policy
Beneficiary specified as the “Payment Account” on Annex A hereto;

(b) if applicable, AAC Surplus Notes in an aggregate principal amount equal to
the “Surplus Note Amount” specified on Annex A hereto; such AAC Surplus Notes to
be issued in certificated form and delivered to the Policy Beneficiary by The
Bank of New York Mellon, as Fiscal Agent for the AAC Surplus Notes; and

 

2



--------------------------------------------------------------------------------

(c) premiums or other payments paid by the Policy Beneficiary to AAC or any of
its Affiliates on account of the Commuted Swap Transaction[s] since March 24,
2010 (being the amounts segregated by AAC pursuant to Section 3(b) of that
certain Forbearance and Standstill Agreement dated as of March 24, 2010 among
AAC, ACP, the Office of the Commissioner of Insurance of the State of Wisconsin
(“OCI”) and the “Policy Beneficiaries” signatory thereto) in the aggregate
amount of $            .

Section 1.03. The Policy Beneficiary represents and warrants that, from the
execution and delivery of each Commuted Swap Transaction to the execution and
delivery of this Agreement and as of the Effective Time, it has not sold,
assigned, conveyed, pledged, encumbered or otherwise transferred (other than
pursuant to a lien or security interest previously granted that has been
released) any of its interest in such Commuted Swap Transaction.

ARTICLE 2

TERMINATION OF POLIC[Y][IES]

Section 2.01. The Policy Beneficiary represents and warrants that, from the
execution and delivery of the Polic[y][ies] to the execution and delivery of
this Agreement and as of the Effective Time, it has not sold, assigned,
conveyed, pledged, encumbered or otherwise transferred (other than pursuant to a
lien or security interest previously granted that has been released) any of the
Policy Beneficiary’s interest in the Polic[y][ies].

Section 2.02. Each party hereto hereby agrees that, from and after the Effective
Time and in any event subject to Section 3.01 hereof:

(a) all obligations of AAC under the Polic[y][ies] (in the case of any Multiple
CDS Policy, solely as such obligations pertain to the Commuted Swap
Transaction[s]) shall terminate in full and be of no further force or effect and
except as provided in Section 1.02 hereof, no party hereto shall have any claims
for payment of amounts under such terminated Polic[y][ies] (in the case of any
Multiple CDS Policy, solely as such obligations pertain to the Commuted Swap
Transaction[s]);

(b) except as provided in Section 1.02 hereof, no party shall owe any other
party any termination payment or other amount in connection with the termination
of obligations with respect to the Commuted Swap Transaction[s] under the
Polic[y][ies];

(c) any requirement of notice of termination or delivery of any other document
required in connection with termination of obligations with respect to the
Commuted Swap Transaction[s] under the Polic[y][ies] is hereby waived by each
party entitled to such notice or other document; and

 

3



--------------------------------------------------------------------------------

(d) The Policy Beneficiary acquiesces in and consents and agrees to such
termination of obligations with respect to the Commuted Swap Transaction[s]
under the Polic[y][ies].

ARTICLE 33

CONFIRMATION OF MULTIPLE CDS POLIC[Y][IES] AND MULTIPLE CDS ISDA MASTERS

Section 3.01. Each of the parties hereto acknowledges that [certain of] the
Polic[y][ies] cover[s] (or may cover), and that certain of the ISDA Master
Agreement[s], Schedule[s] and other agreements (other than the [Confirmation[s]
related to the Commuted Swap Transaction[s]) apply to (or may apply to), both
the Commuted Swap Transaction[s] and other CDSs (or other transactions) that are
not Commuted Swap Transaction[s] (any such Policy, a “Multiple CDS Policy” and
each such ISDA Master Agreement, Schedule and other agreement, collectively, a
“Multiple CDS ISDA Master”), and each of the parties hereto further
acknowledges, and, in any event agrees (notwithstanding anything in this
Agreement to the contrary), that each such Multiple CDS ISDA Master and/or
Multiple CDS Policy shall remain in full force and effect notwithstanding the
execution and delivery of this Agreement except only that, from and after the
Effective Time, such Multiple CDS ISDA Master and Multiple CDS Policy shall
cease to cover or apply to the Commuted Swap Transaction[s] formerly documented
and/or insured thereunder. Further, with respect to any Multiple CDS ISDA Master
that shall remain in effect from and after the Effective Time (with respect to
any CDS (or other transaction) that is not a Commuted Swap Transaction), any
obligations of a party hereto to make any payment with respect to any Commuted
Swap Transaction documented under any such Multiple CDS ISDA Master shall be
terminated as of the Effective Time. Further, this Agreement does not affect and
is without prejudice to the obligations of any of the parties with respect to
any financial guaranty insurance policies and/or other agreements (including
CDSs) that are not either [a/the] Policy (other than a Multiple CDS Policy, but
only to the extent not related to [a/the] Commuted Swap Transaction) or [a/the]
Commuted Swap Transaction.

ARTICLE 4

RELEASES AND OTHER AGREEMENTS

Section 4.01. Effective as of the Effective Time, the Policy Beneficiary, for
good and valuable consideration, the sufficiency of which it hereby
acknowledges, hereby forever releases (i) each of the Ambac Parties, (ii) the
respective Subsidiaries of each Ambac Party and (iii) each of the respective
past and present parent companies, divisions,

 

3 This Article may be deleted if there are no Multiple CDS ISDA Masters and/or
Multiple CDS Policy(ies) between the relevant Ambac Parties and the Policy
Beneficiary.

 

4



--------------------------------------------------------------------------------

affiliates, joint ventures, predecessors, successors, transferees, assigns,
subrogees, insurers, co-insurers, reinsurers, servants, Representatives,
stockholders, owners of the Persons listed or described in clauses (i) and/or
(ii) (in the case of each of the foregoing listed or described in this clause
(iii), solely as such) (and/or any person claiming by or through any of the
foregoing, solely as such) ((i), (ii) and (iii) collectively, the “Ambac
Releasees”), from any and all Claims (as defined below) of any nature whatsoever
that the Policy Beneficiary (and/or any person claiming by or through the Policy
Beneficiary) ever had, now has or can, shall or may have, by reason of any
matter, cause or thing occurring prior to the Effective Time solely to the
extent the same arise out of or in any way relate to (i) the Commuted Swap
Transaction[s] and (ii) solely in respect of any Commuted Swap Transaction, the
Polic[y][ies].4

Section 4.02. Effective as of the Effective Time, the Ambac Parties, for good
and valuable consideration, the sufficiency of which they hereby acknowledge,
hereby forever release (i) each of the Policy Beneficiaries, (ii) the respective
Subsidiaries of each Policy Beneficiary and (iii) each of the respective past
and present parent companies, divisions, affiliates, joint ventures,
predecessors, successors, transferees, assigns, subrogees, insurers,
co-insurers, reinsurers, servants, Representatives, stockholders, owners of the
Persons listed or described in clauses (i) and/or (ii) (in the case of each of
the foregoing listed or described in this clause (iii), solely as such) (and/or
any person claiming by or through any of the foregoing, solely as such) ((i),
(ii) and (iii) collectively, the “Policy Beneficiary Releasees”), from any and
all Claims of any nature whatsoever that the Ambac Parties (and/or any person
claiming by or through the Ambac Parties) ever had, now has or can, shall or may
have, by reason of any matter, cause or thing occurring prior to the Effective
Time solely to the extent the same arise out of or in any way relate to (i) the
Commuted Swap Transaction[s] and (ii) solely in respect of any Commuted Swap
Transaction, the Polic[y][ies].

Section 4.03. For the avoidance of doubt, it is explicitly agreed and understood
that the parties are not releasing, acquitting, discharging or waiving any Claim
of any nature whatsoever that such party ever had, now has or can, shall or may
have, by reason of any matter, cause or thing occurring prior to the Effective
Time arising directly or indirectly out of, based upon, or in any way related to
or in connection with any obligations under, or actions required by, this
Agreement, the Settlement Agreement or any Ancillary Agreement. Nothing in this
Section 4.03 is intended to, or shall, increase the scope of the releases set
forth in Section 4.01 and Section 4.02.

Section 4.04. “Claims” means any action or actions, cause or causes of action,
in law or in equity, suits, liens, liabilities, claims, demands, obligations,
damages, punitive

 

4 [In lieu of the forms of releases for Commuted Swap Transactions contained in
Sections 4.01 and 4.02 hereof, broader releases may be negotiated with
applicable bank-specific carve-outs subject to agreed upon consideration.]

 

5



--------------------------------------------------------------------------------

damages, losses, costs, expenses and attorneys’ fees of any nature whatsoever,
including, but not limited to claims based on breach of fiduciary duty or other
legal duty, legal fault, negligence, negligent misrepresentation, offense,
quasi-offense, contract or breach of fiduciary duty, ratification, promissory
estoppel, breach of the implied covenant of good faith and fair dealing, any
securities law or any other theory [other than fraud].5 The term “Claims”
includes, but is not limited to, any claim that any Ambac Party or the Policy
Beneficiary does not know or even suspect to exist in its favor at the time of
this Agreement, which, if known, may have affected its decision to enter into
this Agreement. The parties understand that they may have suffered damages that
are unknown to them at present and that they may suffer unknown damages in the
future. The parties acknowledge that any actions taken in consideration of this
Agreement are intended to and in fact do release and discharge any and all
Claims stated to be released hereby, whether known or unknown, suspected or
unsuspected, contingent or non-contingent, which now exist or have existed upon
any theory of law or equity.

Section 4.05. In addition to and without in any way limiting any optional
termination rights that the Policy Beneficiary may have under its existing
policies issued by AAC and contracts with ACP (with or without make-whole
premium), and subject to the limitations set forth below, with respect to any
credit default swap (and any associated financial guaranty insurance policy
solely to the extent such financial guarantee policy pertains to such credit
default swap) or financial guaranty insurance policy listed on Schedule 2 hereto
(a “Potential Tear Up Policy,”), from and after the Effective Time, the Policy
Beneficiary may irrevocably elect to terminate such Potential Tear Up Polic[y]
[ies], together with all agreements related to such Potential Tear Up Polic[y]
[ies] between the Policy Beneficiary and ACP and/or AAC (together, the “Related
Potential Tear Up Agreements”), without any obligation of ACP, AAC, or the
Policy Beneficiary to make any termination payment, “make whole” payment, or
other future payments (a “Tear Up Election”), by providing written notice
thereof to AAC and ACP (a “Tear Up Election Notice”) identifying the Potential
Tear Up Polic[y] [ies] (and Related Potential Tear Up Agreements) subject to the
Tear Up Election and specifying a date (the “Tear Up Effective Date”) on which
the Tear Up Election shall be effective. Notwithstanding the foregoing, such
Tear Up Election shall be deemed ineffective unless each of the following
conditions (the “Tear Up Conditions”) is satisfied on or before the Tear Up
Effective Date specified in the Tear Up Election:

 

  (a) the Tear Up Election Notice is received by AAC and ACP no later than 5:00
p.m. (prevailing Eastern time) on Friday, March 23, 2012;

 

5 Bracketed language may be included at the option of the Ambac Parties and the
relevant Policy Beneficiary.

 

6



--------------------------------------------------------------------------------

  (b) the Tear Up Effective Date specified in the Tear Election Notice is a
Business Day at least 10 calendar days, and no more than 180 calendar days,
after the receipt by AAC and ACP of the Tear Up Election Notice;

 

  (c) the Tear Up Election delivered by the Policy Beneficiary applies to, and
elects termination of, all (but not less than all) of such Policy Beneficiary’s
Potential Tear Up Policies (and Related Potential Tear Up Agreements) in the
same asset class as such Potential Tear Up Policy (as such asset classes are
listed on Schedule 3 hereto and indicated in parentheses following the
description of each Potential Tear Up Policy on Schedule 2); and

 

  (d) payment by the Policy Beneficiary has been made to ACP and/or AAC of all
accrued but unpaid premium and other amounts (if any) due to ACP and/or AAC
under the Potential Tear Up Policies and Related Potential Tear Up Agreements to
be terminated pursuant to the Tear Up Election Notice up to and including the
Tear Up Effective Date (the “Termination Payments”).

For the avoidance of doubt, until such time as the Tear Up Effective Date
occurs, the delivery of the Tear Up Election Notice shall not limit or have any
other effect on the rights and obligations of the parties under the Potential
Tear Up Policies (and Related Potential Tear Up Agreements) subject to such Tear
Up Election Notice and the parties shall be entitled to exercise any rights and
remedies that would otherwise be exercisable in the absence of the Tear Up
Election.

Upon the Tear Up Effective Date (subject to the satisfaction of each of the Tear
Up Conditions), (i) the Potential Tear Up Polic[y] [ies] and Related Potential
Tear Up Agreement[s] referred to in the Tear Up Election Notice shall be
terminated in full and be of no further force or effect and other than the
Termination Payments, no party hereto shall have any claims for payment of
amounts under such terminated Potential Tear Up Polic[y] [ies] and Related
Potential Tear Up Agreement[s]; (ii) the Policy Beneficiary’s obligations to
make premium payments to AAC (or any affiliate of AAC, as applicable) shall
cease and other than Termination Payments, no party hereto shall owe any other
party any termination payment or other amounts in connection with the
termination of such Potential Tear Up Polic[y] [ies] and Related Potential Tear
Up Agreement[s]; (iii) Section 2.01, Section 3.01, and Article 4 of this
Agreement shall apply to the Potential Tear Up Polic[y] [ies] and Related
Potential Tear Up Agreements subject to the Tear Up Election Notice on the Tear
Up Effective Date and solely for such purposes, (a) the Potential Tear Up
Polic[y] [ies] shall constitute Polic[y] [ies], (b) the Related Potential Tear
Up Agreements shall constitute Commuted Swap Transactions, and (c) the Tear Up
Effective Date shall constitute the Effective Time; and (iv) any requirement of
notice of termination or delivery of any other document required in connection
with termination of such Potential Tear Up Polic[y] [ies] and Related Potential
Tear Up Agreement[s] is hereby waived by each party entitled to such notice or
other document.

 

7



--------------------------------------------------------------------------------

For the avoidance of doubt, notwithstanding the foregoing, if the Policy
Beneficiary’s Potential Tear Up Polic[y] [ies] included optional termination
provisions as of the Effective Date, (i) Section 4.05 hereof shall not apply to
any such Polic[y][ies] and (ii) such termination provisions may be exercised in
accordance with their terms (including, to the extent required by their terms,
payment of any applicable make-whole premium, and without any additional
limitation on the form of notice or time of exercise, and without any
requirement that the exercise of any such termination provision requires that
other policies be terminated, whether pursuant to a Tear Up Election or
otherwise).

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

Each of the Ambac Parties, jointly and severally, represents and warrants to the
Policy Beneficiary, and the Policy Beneficiary represents and warrants to the
Ambac Parties, in each case as follows:

Section 5.01. Such party is a corporation or business entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization and has all necessary power and authority to enter
into this Agreement, the Settlement Agreement and any Ancillary Agreement to
which it may be a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby to be
consummated by it (the “Transactions”).

Section 5.02. The execution, delivery and performance by such party of this
Agreement, the Settlement Agreement and any Ancillary Agreement to which it may
be a party, the performance by such party of its obligations hereunder and
thereunder and the consummation by such party of the Transactions have been duly
authorized by all necessary actions on the part of such party. This Agreement,
the Settlement Agreement and any Ancillary Agreement to which it may be a party
each constitutes a legal, valid and binding obligation of such party enforceable
against such party in accordance with its terms.

Section 5.03. The execution, delivery and performance by such party of this
Agreement, the Settlement Agreement and any Ancillary Agreement to which it is a
party, the performance by such party of its obligations hereunder and thereunder
and the consummation by such party of the Transactions do not and will not,
(i) violate, conflict with or result in the breach of any provision of the
organizational documents of such party, (ii) conflict with or violate in any
material respect any applicable law or order of any governmental authority
currently in effect with respect to such party or any of its

 

8



--------------------------------------------------------------------------------

properties or assets, or (iii) conflict with, or result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which such party is a party or by which such party is bound,
other than, in the case of this clause (iii), breaches or defaults which would
not have a material adverse effect on the ability of such party to consummate
the Transactions.

Section 5.04. Neither the execution and delivery by such party of this
Agreement, the Settlement Agreement and any Ancillary Agreement to which it may
be a party nor compliance by such party with or fulfillment by such party of the
terms, conditions and provisions hereof will require any authorization, consent,
approval, exemption or license from, or any filing or registration with, or
other order of, action by or notification to any governmental authority, other
than those which have been obtained or made prior to, and remain in full force
and effect as of, the Effective Time.

ARTICLE 6

ADDITIONAL REPRESENTATIONS AND WARRANTIES OF AAC

AAC represents and warrants to the Policy Beneficiary as follows:

Section 6.01. Immediately after giving effect to the Transactions and the
consummation of all transactions consummated prior to or simultaneously with
this Agreement as of the Effective Time, (a) the present fair saleable value of
the property of the general account of AAC will be greater than the amount that
will be required to pay the probable liability of its policy obligations, debts
and other liabilities, subordinated, contingent or otherwise (except Surplus
Notes and preferred shares of AAC), as such policy obligations, debts and other
liabilities become absolute and matured; (b) the general account of AAC will be
able to pay its policy obligations, debts and liabilities, subordinated,
contingent or otherwise (except Surplus Notes and preferred shares of AAC), as
such policy obligations, debts and liabilities become absolute and matured; and
(c) the general account of AAC will be solvent, and will not be insolvent or
otherwise left with an unreasonably small amount of capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Effective Time.

Section 6.02. AAC has fully disclosed this Agreement, the Settlement Agreement,
the Ancillary Agreements to which it is a party, all related agreements and the
Transactions to OCI. For each aspect of the Transaction that is subject to the
prior reporting and disapproval provisions of Wis. Stat § 617.21, Wis. Admin.
Code § INS 40.04 and any other related statutory or code provisions; OCI has
declined to disapprove such aspect(s) of the Transaction and the 30-day (or such
shorter period as the OCI has approved in writing) prior notice requirement with
respect thereto has expired.

 

9



--------------------------------------------------------------------------------

Section 6.03. The consideration provided by the Policy Beneficiary pursuant to
the terms of this Agreement, to the knowledge of AAC, constitutes at least
reasonably equivalent value to AAC and ACP for the consideration that the Policy
Beneficiary is receiving from AAC, under this Agreement.

Section 6.04. AAC is not transferring any assets to the Policy Beneficiary with
any intent to hinder, delay or defraud any of its creditors.

ARTICLE 7

ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE POLICY BENEFICIARY

The Policy Beneficiary represents and warrants to AAC as follows:

Section 7.01. The AAC Surplus Notes, if any, are being acquired by the Policy
Beneficiary for its own account and without a view to the public distribution or
sale of the AAC Surplus Notes or any interest in them. The Policy Beneficiary
understands and agrees that it may not sell, transfer, assign, pledge or
otherwise dispose of any of the AAC Surplus Notes other than pursuant to a
registered offering in compliance with, or in a transaction exempt from, the
registration requirements of the Securities Act of 1933, as amended, and
applicable state and foreign securities Laws.

ARTICLE 8

GOVERNING LAW

Section 8.01. Except as provided herein, this Agreement shall be interpreted
under and governed by the Laws of the State of New York without giving effect to
conflicts of law provisions thereof that would make the law of any other
jurisdiction applicable to this Agreement.

Section 8.02. In the event that there is a dispute between or among the Parties
arising under this Agreement, the Parties (i) agree that the exclusive forum to
seek remedy shall be to institute a legal proceeding in the courts of the State
of New York located in the City and County of New York or the United States
District Court for the Southern District of New York and (ii) hereby expressly
submit to the personal jurisdiction and venue of such courts for the purposes
thereof and expressly waive any claim of lack of personal jurisdiction and
improper venue and any claim that such courts are an inconvenient forum. Each
Party hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the address
provided to the Parties in accordance with Section 6.02 of the Settlement
Agreement, such service to become effective 10 days after such mailing.

 

10



--------------------------------------------------------------------------------

ARTICLE 9

CONFIDENTIALITY

Section 9.01. Each party hereto agrees that the terms of this Agreement are
confidential and that neither its existence nor its terms (collectively, the “CA
Confidential Information”) will be disclosed to any person other than such
party’s affiliates and their respective Representatives, who agree to keep such
CA Confidential Information confidential in accordance with this Section 9.01.
Notwithstanding the foregoing, each party may make such disclosures (i) to any
governmental or regulatory agencies, or to any self-regulatory authority
(including, without limitation, stock exchanges), with authority over (or
claiming to have authority over) such party, to any rating agencies and to any
bank examiner, in each case to the extent required or requested by them or if
such party determines it is advisable to provide them with such information, in
each case if (to the extent not prohibited by any Law and if reasonably
practicable) such party informs them of the confidential nature of such
information and requests that they maintain its confidentiality; (ii) to the
extent required by applicable law, rule or regulation; (iii) in connection with
any action to enforce this Agreement or any provision of this Agreement or in
connection with any proceeding, including steps leading to a potential
proceeding, that might involve this Agreement or any provision of this
Agreement, and (iv) to the extent such information shall be in the public domain
without breach by any party of its obligation hereunder. Notwithstanding
anything in this Section 9.01 above to the contrary, the Policy Beneficiary may
disclose CA Confidential Information to a transferee or prospective transferee
(in each case, direct or indirect) of any right, title or interest of the Policy
Beneficiary in, to or under any Surplus Note, any Commuted Swap Transaction or
Amended CDS, any Policy or Potential Tear Up Policy, the Settlement Agreement or
this Agreement, in each case that has agreed in writing prior to any disclosure
to abide by the terms of this Section 9.01 above. Notwithstanding the foregoing
restrictions, a party is permitted to disclose the subject matter hereof,
notional amount settled and amount of settlement payment, but not the names of
the parties hereto, and, in the event of any public notice thereof, shall give
the other party or parties a copy of any proposed public release (if any)
announcing the termination of the Commuted Swap Transaction[s] and the parties’
respective rights and obligations related to the Commuted Swap Transaction[s]
prior to its release to the general public (it being understood and agreed that
solely the portion of any such press release which describes the Agreement shall
be provided and that the portion of any such press release which relates to
items other than solely the Agreement may be redacted). Each party agrees to
promptly notify the other parties in the event it shall be required by law to
publicly disclose the name of the other parties hereto. Information shall not be
considered confidential pursuant to this Section 9.01 to the extent it is or
becomes generally known to the public other than due to a breach of this
Agreement by a party hereto. This Section 9.01 is in addition to, and does not
modify or limit, Section 3.01 of the Settlement Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE 10

WAIVER OF JURY TRIAL

EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR THE COMMUTED SWAP TRANSACTIONS OR THE TERMINATION OF THE POTENTIAL
TEAR UP POLICIES AND RELATED POTENTIAL TEAR UP AGREEMENTS. EACH OF THE PARTIES
HEREBY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS ARTICLE 10.

ARTICLE 11

COUNTERPARTS

This Agreement may be executed in several counterparts (including by facsimile
transmission or electronic transmission of a Portable Document Format file),
each of which shall be an original and all which together shall constitute a
single agreement.

ARTICLE 12

AMENDMENTS

No amendment, modification or waiver in respect of this Agreement will be
effective unless in writing (including writing evidenced by facsimile
transmission or electronic transmission of a Portable Document Format file) and
executed by each of the parties hereto.

ARTICLE 13

[RESERVED]

[Reserved]

 

12



--------------------------------------------------------------------------------

ARTICLE 14

ENTIRE AGREEMENT

Except as provided in the Settlement Agreement, this Agreement sets forth the
entire understanding and agreement between the parties as to the matters covered
herein and supersedes and replaces any prior understanding, agreement or
statement of intent, in each case, written or oral.

ARTICLE 15

NOTICES

All demands and notices hereunder shall be in writing and shall be deemed to
have been duly given if personally delivered at or mailed by first class mail,
postage prepaid, or by express delivery service, or faxed (with telephone
confirmation of receipt by the addressee) to the address and facsimile numbers
as advised to the parties by the other parties in writing from time to time. Any
notice so mailed within the time prescribed in this Agreement shall be
conclusively presumed to have been duly given, whether or not the other party
receives such notice.

ARTICLE 16

SUCCESSORS AND ASSIGNS

This Agreement shall inure to the benefit of and be binding upon each party to
this Agreement and each of their respective successors and permitted assigns.
This Agreement may be assigned by a Policy Beneficiary in connection with or as
part of a merger, consolidation or sale of substantially all of such Policy
Beneficiary’s assets to the Person(s) with whom the Policy Beneficiary is
merging or to whom substantially all of the Policy Beneficiary’s assets are
being transferred and that (by operation of Law or written instrument of
assumption) assumes all obligations of the assignor under this Agreement.

ARTICLE 17

NO THIRD PARTY BENEFICIARIES

Except as provided in Sections 4.01, 4.02, 4.03 and 4.04 hereof, nothing in this
Agreement is intended or shall be construed to create or give to any persons
other than the parties hereto any rights by reason of this Agreement.

 

13



--------------------------------------------------------------------------------

EXHIBIT D

IN WITNESS WHEREOF, the Policy Beneficiary, AAC, and ACP have each caused this
instrument to be signed in its name by its proper officer thereunto duly
authorized, as of the date first above written.

 

[NAME OF POLICY BENEFICIARY]

By:

 

 

 

Name:

 

Title:

AMBAC CREDIT PRODUCTS, LLC

By:

 

 

 

Name:

 

Title:

AMBAC ASSURANCE CORPORATION

By:

 

 

 

Name:

 

Title:

 

14



--------------------------------------------------------------------------------

Schedule 1 to

Commutation Agreement

Insurance Policies and Swaps or Other Commuted Swap Transaction[s] to be
Commuted

 

15



--------------------------------------------------------------------------------

Schedule 2 to

Commutation Agreement

Potential Tear Up Policies

 

16



--------------------------------------------------------------------------------

Schedule 3 to

Commutation Agreement

Asset Classes

 

1. Asset Backed

 

2. Government General Obligations

 

3. Housing

 

4. Investor Owned Utility

 

5. Mortgage Backed Securities

 

6. Private Finance Initiatives

 

7. Emerging Market CDOs

 

8. TruPs CDOs

 

9. CLOs

 

10. Other Pooled Debt Obligations

 

11. Structured Insurance

 

12. Student Loans

 

13. Transportation

 

17



--------------------------------------------------------------------------------

Annex A to

Commutation Agreement

Settlement Amount: $            

Surplus Note Amount: $            

Payout Account: [Name of Bank]

ABA#:

BIC:

A/C#:

REF:

FFC:

 

18